Citation Nr: 9936040	
Decision Date: 12/29/99    Archive Date: 01/04/00

DOCKET NO.  93-09 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to an increased (compensable) original rating 
for a history of a small, slit-like perforation of the left 
tympanic membrane.

3.  Entitlement to an effective date earlier than April 2, 
1997, for the grant of a 50 percent disability rating for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1968.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1992 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which found that new and material 
evidence had not been submitted to reopen the veteran's claim 
of entitlement to service connection for bilateral hearing 
loss.  A July 1993 Board decision found that new and material 
evidence had been submitted to reopen the veteran's claim and 
remanded that claim for consideration by the RO.  A March 
1995 Board decision denied entitlement to service connection 
for bilateral hearing loss.  A May 1996 Order of the United 
States Court of Appeals for Veterans Claims (Court) vacated 
the March 1995 Board decision and remanded the decision.  
Subsequently, and in accordance with the Order of the Court, 
the Board remanded the veteran's claim for development in a 
December 1996 remand.  During the pendency of that appeal, 
the RO established service connection for left ear hearing 
loss by means of a February 1998 rating decision.  However, 
that rating decision also denied entitlement to service 
connection for right ear hearing loss.  The requested 
development was completed and the claim was returned for the 
Board with the issue of entitlement to service connection for 
right ear hearing loss remaining on appeal.

This claim also arises from a May 1992 rating decision which 
continued a noncompensable rating for a history of a small, 
slit-like perforation of the left tympanic membrane.  This 
claim also arises from an April 1998 rating decision which 
granted an increased rating of 50 percent for post-traumatic 
stress disorder and assigned an effective date of April 2, 
1997, for that increase.


FINDINGS OF FACT

1.  The veteran has not met the initial burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim of entitlement to service 
connection for right ear hearing loss is well grounded as the 
evidence does not show a level of hearing impairment in the 
right ear which may be considered a disability for VA 
purposes.

2.  The schedular rating criteria do not provide for a 
compensable evaluation for perforation of the tympanic 
membrane.

3.  The criteria for a rating of 50 percent for post-
traumatic stress disorder were first met on April 2, 1997, 
which is the date that a factually ascertainable increase in 
disability was first shown.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for right ear hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  The criteria for entitlement to an increased 
(compensable) rating for a history of a small, slit-like 
perforation of the left tympanic membrane are not met.  
38 U.S.C.A. §38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, § 4.87, Diagnostic Code 6211 (1999).

3.  The criteria for entitlement to an effective date earlier 
than April 2, 1997, for a rating of 50 percent for post-
traumatic stress disorder are not met.  38 U.S.C.A. §§ 5107, 
5110 (West 1991); 38 C.F.R. § 3.400, Part 4, §§ 4.130-4.132, 
Diagnostic Code 9411 (1996-9).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for right ear hearing 
loss.

The veteran contends that right ear hearing loss was incurred 
in or aggravated by service and that service connection 
therefor is warranted.  After a review of the record, the 
Board finds that the veteran has not met the initial burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that his claim of entitlement 
to service connection for right ear hearing loss is well 
grounded.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  In 
order to establish a "well grounded" claim for service 
connection for a particular disability, the veteran needs to 
provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet.App. 502, 505 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992); Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).

The three elements of a "well grounded" claim are:  (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  Where a claim involves issues of medical fact, such 
as medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet.App. 91, 92-
93 (1993).

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had right ear hearing loss during 
service; (2) whether he currently has right ear hearing loss; 
and if so, (3) whether any current right ear hearing loss is 
etiologically related to his service, or is proximately due 
to or the result of any disease or injury incurred in or 
aggravated by service.  The Board concludes that medical 
evidence is needed to lend plausible support for the issues 
presented by this case because they involve questions of 
medical fact requiring medical knowledge or training for 
their resolution.  Caluza v. Brown, 7 Vet.App. 498, 506 
(1995); see also Layno v. Brown, 6 Vet.App. 465, 470 (1994); 
Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 (1992).

Service connection may be established for a current 
disability which has not been clearly shown in service where 
there is a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service is shown.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998); Cuevas v. 
Principi, 3 Vet.App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992).

The Board also notes that for the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (1999).

The criteria found in 38 C.F.R. § 3.385 were amended during 
the pendency of the veteran's appeal, effective December 27, 
1994.  See 59 Fed. Reg. 60,560 (Nov. 25, 1994).  The Board is 
cognizant that the Court has held that for the purpose of 
appeals, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant should be applied unless provided 
otherwise by statute.  Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991).  However, the Board notes that the provisions 
of 38 C.F.R. § 3.385 were amended merely for clarity and do 
not constitute substantive changes.  Therefore, the Board 
will evaluate the veteran's symptomatology pursuant to both 
the criteria in effect prior to December 27, 1994, and the 
criteria in effect subsequent to that date, which are do not 
provide for any substantive modification of the regulation.

A review of the veteran's service medical records fails to 
reveal any complaints, treatment, or diagnosis of hearing 
loss while on active duty.  The Board notes that the 
veteran's August 1968 separation examination found pure tone 
thresholds, in decibels, which were as follows:




HERTZ


500
1000
2000
4000
RIGHT
0
0
5
20

Speech audiometry was not conducted at that examination.

A July 1989 VA audiogram found pure tone thresholds, in 
decibels, which were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
15
20

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.

A March 1991 VA audiogram found pure tone thresholds, in 
decibels, which were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
15
20

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.

A March 1992 VA audiogram found pure tone thresholds, in 
decibels, which were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
15
20

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.

A May 1994 VA audiogram found pure tone thresholds, in 
decibels, which were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
15
15

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.


A July 1997 VA audiological examination found pure tone 
thresholds, in decibels, which were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
10
20

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.  The average decibel loss in the 
right ear was 12 decibels.

An August 1996 private audiogram found pure tone thresholds, 
in decibels, which were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
30
25

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.

The Board has examined that various audiometric examinations 
and finds that none of those examinations of the veteran's 
right ear meets the criteria of 38 C.F.R. § 3.385 such any 
hearing loss present may be considered a disability for VA 
purposes.  In none of those examinations is the auditory 
threshold in any of the frequencies of 500, 1000, 2000, 3000, 
4000 Hertz for the right ear at least 40 decibels or greater.  
In none of those examinations are the auditory thresholds for 
at least three of the frequencies of 500, 1000, 2000, 3000, 
or 4000 Hertz for the right ear at least 26 decibels or 
greater.  In none of those examination is the veteran's 
speech recognition score for the right ear using the Maryland 
CNC Test, or any other test, less than 94 percent.  
Therefore, the Board may only conclude that the veteran's 
right ear hearing loss is not of the severity such that it 
may be considered to be a disability for VA purposes pursuant 
to 38 C.F.R. § 3.385 (1999).

As the evidence does not show that the veteran's right ear 
hearing loss meets the criteria of 38 C.F.R. § 3.385 such 
that it may be considered a disability, the veteran's claim 
fails to show the required elements of a well grounded claim 
as the evidence does not show the presence of a current 
disability.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995).

The Board has thoroughly reviewed the claims file, but finds 
no evidence of a plausible claim.  Since the veteran has not 
met his burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded, it must be denied.  The Board notes that the 
United States Court of Appeals for Veterans Claims (Court) 
remanded this claim in May 1996 and requested certain 
development be undertaken.  The Board finds that 
consideration of the provisions of 38 U.S.C.A. § 1154(b) is 
not necessary in this case as there is no present disability 
which may be considered to have been incurred in service, and 
the claim would remain not well grounded in any event due to 
the lack of present disability.  In addition, the Board has 
considered the heightened duty to consider benefit of the 
doubt pursuant to the Court's holding in O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  However, in the absence of a 
present disability, the Board finds that the veteran's claim 
remains not well grounded despite any heightened duty to 
consider the benefit of the doubt.  In addition the Board 
notes that because there is no duty to assist under 38 U.S.C. 
§ 5107(a) absent the submission of a well grounded claim, the 
Court has held that VA cannot undertake to assist a veteran 
in developing facts pertinent to his or her claim until such 
a claim has first been established.  Morton v. West, 12 Vet. 
App. 477 (1999).

Where a veteran has not met the burden of presenting evidence 
of a well grounded claim, VA has no duty to assist him any 
further in developing facts pertinent to his claim, including 
any further duty to provide him with a medical examination.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1998); 
Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992) (where the 
claim was not well grounded, VA was under no duty to provide 
the veteran with an examination).  In fact, the Board is 
prohibited from conducting development in a claim which is 
not well grounded.  Morton v. West, 12 Vet. App. 477 (1999).  
However, where a claim is not well grounded, it is 
incomplete, and depending on the particular facts of the 
case, VA may be obligated under 38 U.S.C.A. § 5103(a) to 
advise the claimant of the evidence needed to complete his 
application, where the veteran has reported other known or 
existing evidence.  Robinette v. Brown, 8 Vet.App. 69, 77 
(1995); Epps v. Brown, 9 Vet.App. 341 (1996).  In this case, 
regardless of whether the obligation attached, VA has 
complied with this obligation in the statement of the case, 
the various supplemental statements of the case, and in the 
above discussion.

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this was not prejudicial to the 
veteran.  See Edenfield v. Brown, 8 Vet.App 384 (1995) (en 
banc) (where a Board decision disallows a claim on the merits 
and the Court finds the claim to be not well grounded, the 
appropriate remedy is to affirm the Board's decision on the 
basis of nonprejudicial error).  The Board, therefore, 
concludes that denying the appeal of the veteran's claim 
because the claim is not well grounded is not prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet.App. 384 (1993).


II.  Entitlement to an increased (compensable) original 
rating for a history of a small, slit-like perforation of the 
left tympanic membrane.

The veteran contends that his history of a small, slit-like 
perforation of the left tympanic membrane is more severe than 
currently evaluated, and that a compensable original rating 
is warranted.  After a review of the record, the Board finds 
that the veteran's contentions are not supported by the 
evidence, and his claim is denied.

The veteran established service connection for a history of a 
small, slit-like perforation of the left tympanic membrane by 
means of a May 1992 rating decision, which assigned a 
noncompensable percent disability rating.  That rating 
decision is the subject of this appeal.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1999) 
(Schedule).  Perforations of the tympanic membrane are 
evaluated pursuant to the criteria found in Diagnostic Code 
6211 of the Schedule.  38 C.F.R. § 4.87 (1999).  Under those 
criteria, a rating of 0 percent is warranted for perforations 
of the tympanic membrane.  The rating criteria do not provide 
for a compensable evaluation for perforations of the tympanic 
membrane.  38 C.F.R. § 4.87 (1999).

As the veteran has currently been assigned the schedular 
maximum rating, the Board finds that the criteria for a 
higher schedular rating are not met, and thus the veteran's 
claim must be denied.  See, McGrath v. Brown, 5 Vet.App. 57 
(1993).

The Board also notes that an August 1997 VA audio-diseases of 
the ear examination found that the veteran's tympanic 
membranes appeared normal bilaterally.

Nonetheless, the Chief Counsel of VA has held that the Board 
must address entitlement to an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) if there is evidence of "exceptional or 
unusual" circumstances indicating that the rating schedule, 
including 38 C.F.R. §§ 4.40, 4.45, and 4.71a, may be 
inadequate to compensate for the average impairment of 
earning capacity due to intervertebral disc syndrome, 
regardless of the fact that a veteran may have received the 
maximum schedular rating under a diagnostic code based upon 
limitation of motion. VAOPGCPREC 36-97 (Dec. 12, 1997).  The 
Board recognizes that this claim is not one involving a 
musculoskeletal injury or any limitation of motion and that 
the General Counsel's decision is not applicable.  The Board 
further notes that the Board is precluded from consideration 
of the award of extraschedular compensation by the Board in 
the first instance without such a claim first being referred 
from an agency of original jurisdiction to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service.  Floyd v. Brown, 9 Vet.App. 88 (1996).  
However, the Board finds that it is not precluded from 
consideration of such referral as the March 1998 supplemental 
statement of the case appears to have considered referral for 
extraschedular compensation and not referred the veteran's 
claim for extraschedular compensation.  The Board also finds 
that the evidence does not show an exceptional or unusual 
circumstances which might warrant referral for consideration 
of extraschedular compensation.  Most notably, the veteran's 
tympanic membranes were found to be normal on examination.

The provisions regarding benefit of the doubt were 
considered, however, they were not applied as the 
preponderance of the evidence is unfavorable.  38 U.S.C.A. 
§ 5107(b) (West 1991).

Accordingly, the Board finds that the criteria for 
entitlement to an increased (compensable) original rating for 
a history of a small, slit-like perforation of the left 
tympanic membrane are not met and the veteran's claim 
therefor is denied.  38 U.S.C.A. §38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, § 4.87, Diagnostic Code 6211 
(1999).


III.  Entitlement to an effective date earlier than April 2, 
1997, for the grant of a 50 percent disability rating for 
post-traumatic stress disorder.

The veteran contends that he is entitled to an effective date 
earlier than April 2, 1997, for the grant of a 50 percent 
rating for post-traumatic stress disorder.  After a review of 
the record, the Board finds that the veteran's contentions 
are not supported by the evidence, and his claim is denied.

The veteran established service connection for post-traumatic 
stress disorder by means of a July 1994 rating decision, 
which assigned a 10 percent disability rating.  An increased 
rating of 50 percent was established by means of an April 
1998 rating decision, which assigned an effective date of 
April 2, 1997, for the increase.  That effective date is the 
subject of this appeal.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(1998).  For increases in disability compensation, the 
effective date shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if a claim is received within one year from such 
date.  Otherwise, the effective date shall be the date of the 
receipt of the claim.  38 C.F.R. § 3.400(o)(2) (1999).

Therefore, the Board will evaluate when the evidence of 
record first showed that the veteran's post-traumatic stress 
disorder warranted a rating of 50 percent such that an 
increase in disability was factually ascertainable.  
Specifically, the Board will determine whether a factually 
ascertainable increase in disability which might have 
warranted a rating of 50 percent is shown by the evidence 
prior to April 2, 1997.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1998) 
(Schedule).  Post-traumatic stress disorder is evaluated 
pursuant to the criteria found in Diagnostic Code 9411 of the 
Schedule.  38 C.F.R. § 4.130 (1998).  Under those criteria, a 
rating of 50 percent is warranted where the evidence shows  
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  A rating of 30 percent is warranted where the 
evidence shows occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, recent 
events).  A rating of 10 percent is warranted where the 
evidence shows occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; with symptoms controlled by 
continuous medication.  38 C.F.R. § 4.130 (1999).

The criteria for evaluation of mental disorders were amended 
during the pendency of the veteran's appeal, effective 
November 7, 1996.  See 61 Fed. Reg. 52,700 (Oct. 8, 1996).  
Pursuant to the criteria for the rating of post-traumatic 
stress disorder in effect prior to November 7, 1996, a 50 
percent rating contemplated that the ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired.  By reason of psychoneurotic symptoms 
the reliability, flexibility, and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
A 30 percent rating contemplated that there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  The psychoneurotic 
symptoms resulted in such reduction in initiative, 
flexibility, efficiency, and reliability levels as to produce 
definite industrial impairment.  A 10 percent rating 
contemplated that the symptoms were less than that required 
for a 30 percent rating, with emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1998).

The VA General Counsel analyzed the criteria formerly in 
effect for the evaluation of mental disorders and found that 
the word "definite," as used in 38 C.F.R. § 4.132 to 
describe a 30 percent degree of disability for purposes of 
rating claims based on certain mental disorders, should be 
construed to mean "distinct, unambiguous, and moderately 
large in degree, more than moderate but less than rather 
large."  VAOPGCPREC 9-93 (Nov. 9, 1993).

The United States Court of Appeals for Veterans Claims has 
held that for the purpose of appeals, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
should be applied unless provided otherwise by statute.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  
Therefore, the Board will evaluate the veteran's 
symptomatology pursuant to both the criteria in effect prior 
to November 7, 1996, and the criteria in effect subsequent to 
that date, to determine which may be more favorable to the 
veteran.

At a January 1994 VA post-traumatic stress disorder 
examination the veteran related being injured in service 
twice.  He stated that he heard a thud when a friend was shot 
in the chest and that whenever he heard a similar sound he 
had a flashback to that event, which also produced 
nightmares.  The veteran discussed inservice stressors and 
became quite tearful and upset.  He stated that he didn't 
want to talk about the events and became upset when he did.  
The veteran had survivor's guilt over friends lost in 
Vietnam.  The veteran stated that he had a good attitude 
before service, but after service he was temperamental, with 
a fighting attitude.  He suffered from nightmares, 
flashbacks, and exaggerated startle responses.  He managed to 
overcome his difficulties without getting formal treatment.  
The onset of the Gulf War made his symptoms worse and he 
began suffering from frequent nightmares, flashbacks, 
outbreaks of rage, and anxiety attacks since that time.  He 
had been working at the post office for thirteen years and 
had won three harassment suits against supervisors.  He 
stated that this contributed to his difficulty in working, 
concentrating, caused more nightmares, and a sleep 
dysfunction.  He stated that whenever he had a nightmare and 
woke up from it he was unable to go back to sleep.  Anything 
that reminded him of Vietnam could set off a flashback.  He 
did go to restaurants from time to time but always sat with 
his back to a wall.  He slept with a pistol by his bed and 
woke to any noise with the pistol in his hand.  He had 
partially limited his social life and felt he was at a dead 
end at work because of ongoing struggles he had with people 
at work.  The veteran's sensorium was intact.  There was no 
evidence of any organic or psychotic disorder.  His judgment 
was fair.  His insight was nil.  There was an element of 
suspiciousness but no evidence of any paranoid delusions.  
Hallucinations and delusions were denied.  He was able to do 
serial sevens.  His affect was intensified with underlying 
depression and anxiety.  The veteran was capable of managing 
his financial affairs.  The examiner diagnosed mild to 
moderate post-traumatic stress disorder.

A December 1996 VA post-traumatic stress disorder examination 
notes that the veteran was 48 years old and had been married 
for 17 years.  He had been married once before.  He had 
fourteen years of education.  He worked for the post office 
as a letter carrier and had been working there for fifteen 
years.  He received $828 per month in VA compensation.  The 
veteran stated that when he was wounded the first time he 
complained of nightmares and jumping in his sleep.  He had 
flashbacks and remembered events.  He was taking Serazone for 
depression and anxiety.  He woke up in sweats.  Mental status 
examination found the veteran normally built, well-developed, 
and casually dressed.  He was clean and tidy.  He had normal 
psychomotor activity.  Facies were mobile.  The veteran was 
cooperative and talked constantly, but slowly.  He was 
coherent and relevant and responded well to the questions 
posed.  Speech rate and tone were normal.  Communication was 
normal.  Affect was appropriate.  His mood seemed somewhat 
depressed to neutral.  No thought disorders were elicited, 
but the veteran complained of flashbacks and depression and 
having explosions of anger for a long time.  He was oriented 
and memory was kept.  He was intellectually of above average 
intelligence.  Judgment and insight were both good.  The 
examiner diagnosed post-traumatic stress disorder and 
provided a global assessment of function of 71 to 81.  The 
examiner opined that the veteran was able to handle veterans 
benefits and was socially and industrially unimpaired.

A January 2, 1997, VA medical report shows that the veteran 
was seen with mood and affect appropriate.  He stated that he 
was sleeping better and was not as anxious on his new 
medication but was interested in trying another 
antidepressant.  He denied suicidal plan or ideation and 
renewed a no suicide contract.

A January 16, 1997, VA medical report shows that the veteran 
was working on a regular basis at the post office.  He was 
still experiencing some agitation but his frustration 
tolerance had improved with his medication.  His nightmares 
had decreased.  He still had a lot of intrusive thoughts but 
handled them by staying busy.  He and the wife were going to 
joint marital therapy.  He was sleeping much better.

An April 2, 1997, VA post-traumatic stress disorder 
examination provided evidence upon which the RO based the 
increase of the veteran's disability rating from 10 percent 
to 50 percent for post-traumatic stress disorder.  That 
examination found a level of social, vocational, and 
industrial impairment that was in the moderate to severe 
range of impairment due to the veteran's post-traumatic 
stress disorder and assigned a global assessment of 
functioning of 50 to 55.  The examiner provided a diagnosis 
of moderate to severe post-traumatic stress disorder.

The Board finds that the first date upon which the evidence 
shows a factually ascertainable increase in disability was 
April 2, 1997, as the examination report on that date 
demonstrated that the veteran met the criteria for a rating 
of 50 percent.  The Board finds that the evidence of record 
prior to that date did not demonstrate that the veteran met 
the criteria for a rating of 50 percent, using the criteria 
in effect subsequent to November 7, 1996, or those criteria 
in effect prior to that date.

The Board finds that the evidence prior to April 2, 1997, 
does not show that the veteran met the criteria for a 50 
percent rating for post-traumatic stress disorder pursuant to 
the criteria in effect subsequent to November 7, 1996.  The 
Board notes that the evidence prior to April 2, 1997, does 
not show any circumstantial, circumlocutory, or stereotyped 
speech.  The veteran's speech was seen as normal, except for 
some slowness at the January 1994 examination.  There is no 
evidence that the veteran was experiencing any panic attacks 
or that he had any panic attacks more than once per week.  
The evidence does not show that the veteran had difficulty 
understanding complex commands.  Furthermore, the evidence 
does not show any impairment of short-or long-term memory.  
The December 1996 VA examination found that memory was kept 
and the veteran was capable of serial sevens at the January 
1994 examination.  There is no evidence of impairment of 
abstract thinking and no thought disorders are shown by the 
evidence.  The veteran's affect is shown to be appropriate 
and not flattened.  The Board does note that the veteran was 
found to have fair judgment at the January 1994 examination 
and good judgment at the December 1996 examination, showing 
some impairment of judgment.  Both examinations note an 
underlying mood of depression and anxiety.  Furthermore, the 
veteran has complained of difficulty in relating to 
supervisors at work and stated that he limited his social 
life.  However, the Board finds that the evidence shows only 
some impairment of judgment, a mood of depression and 
anxiety, and some difficulty with supervisors at work and 
limiting of social interaction.  These symptoms alone, 
without further symptomatology do not cause the veteran's 
disability to rise to the level envisioned by the schedular 
criteria for a rating of 50 percent.  Therefore, the Board 
finds that the veteran's occupational and social impairment 
does not rise to the level contemplated by a rating of 50 
percent pursuant to the criteria in effect subsequent to 
November 7, 1996.  The Board finds that the veteran's 
symptomatology more nearly approximates the criteria for an 
evaluation of 10 percent, which is warranted where the 
evidence shows occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; with symptoms controlled by 
continuous medication.  The Board notes that the veteran was 
taking continuous medication, and notes the opinion at the 
December 1996 VA examination that he was socially and 
industrially unimpaired.  The January 1994 VA examination 
found his post-traumatic stress disorder to be only mild to 
moderate.  The Board finds that his symptomatology is not of 
the severity which would warrant a rating in excess of 10 
percent prior to April 2, 1997.  The Board has particularly 
relied upon the lack of evidence showing intellectual 
impairment, the evidence showing that the veteran had 
maintained both a job and a marriage for many years, and the 
opinion of the examiner at the December 1996 examination that 
the veteran was socially and industrially unimpaired in 
finding that he did not meet the criteria for an evaluation 
of 50 percent prior to April 2, 1997.

The Board also finds that the evidence prior to April 2, 
1997, does not show that the veteran met the criteria for a 
50 percent rating for post-traumatic stress disorder pursuant 
to the criteria in effect prior to November 7, 1996.  The 
Board finds that the evidence prior to April 2, 1997, does 
not show that the ability to establish or maintain effective 
or favorable relationships with people was considerably 
impaired or that by reason of psychoneurotic symptoms the 
veteran's reliability, flexibility, and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.  The Board notes that the veteran remained 
employed at the post office during the period prior to April 
2, 1997, which position he had maintained for some time.  The 
veteran also remained married to a wife of many years.  While 
the January 1994 VA examination did find some lack of 
judgment and insight and an element of suspiciousness, the 
veteran's overall symptomatology was not of the severity 
which would warrant the assignment of a rating of 50 percent.  
The suspiciousness and reduced judgment do not appear to have 
resulted in a level of social and industrial impairment which 
could be considered to be "considerable."  In making this 
determination, the Board has relied upon the fact that the 
veteran maintained his job and marriage, both of many years 
duration.  Most notably, the Board has also relied upon the 
opinion of the examiner at the December 1996 VA examination 
that the veteran was socially and industrially unimpaired.  
Although the veteran limited his social life and had some 
disagreements with supervisors at work, the evidence does not 
show that his post-traumatic stress disorder was productive 
of impairment which rose to the level of considerable.  The 
veteran's symptomatology appears to more nearly approximate 
the criteria for the evaluation of 10 percent, which is 
warranted where the evidence shows mild social and industrial 
impairment.

The provisions regarding benefit of the doubt were 
considered, however, they were not applied as the 
preponderance of the evidence is unfavorable.  38 U.S.C.A. 
§ 5107(b) (West 1991).

Accordingly, the Board finds that the criteria for 
entitlement to an effective date earlier than April 2, 1997, 
for a rating of 50 percent for post-traumatic stress disorder 
are not met and the veteran's claim therefor is denied.  
38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. § 3.400, 
Part 4, §§ 4.130-4.132, Diagnostic Code 9411 (1996-9).




	(CONTINUED ON NEXT PAGE)





ORDER

The veteran's claim of entitlement to service connection for 
right ear hearing loss is denied.  Entitlement to an 
increased (compensable) original rating for a history of a 
small, slit-like perforation of the left tympanic membrane is 
denied.  Entitlement to an effective date earlier than April 
2, 1997, for the grant of a 50 percent disability rating for 
post-traumatic stress disorder is denied.  This appeal is 
denied in its entirety.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 

